Exhibit 99.1 CIMATRON LTD. 11 Gush Etzion St. Givat Shmuel 54030, Israel December 5, 2014 To the Shareholders of Cimatron Ltd.: You are cordially invited to attend an Extraordinary General Meeting of Shareholders of our company, which we also refer to as the Meeting, to be held at our executive offices located at 11 Gush Etzion St., 4th Floor, Givat Shmuel 54030, Israel on Tuesday, January 6, 2015, at 10:00 a.m. (Israel time) and thereafter as it may be adjourned from time to time. At the Meeting, you will be asked to consider and vote on the approval, pursuant to Section 320 of the Companies Law, 5759-1999 of the State of Israel (which, together with the regulations promulgated thereunder, we refer to as the Companies Law), of the merger of Cimatron with Copernicus Acquisition Ltd. (which we refer to as Merger Sub), a company formed under the laws of the State of Israel and a direct, wholly-owned subsidiary of 3D Systems, Inc., a California corporation (which we refer to as Parent), which itself is an indirect wholly-owned subsidiary of 3D Systems Corporation, a Delaware corporation (which we refer to as 3D Systems), including approval of: (i) the merger transaction pursuant to Sections 314 through 327 of the Companies Law, whereby Merger Sub will merge with and into Cimatron, with Cimatron surviving and becoming a direct, wholly-owned subsidiary of Parent (which we refer to as the Merger); (ii) the Agreement and Plan of Merger, dated as of November 23, 2014, by and among Cimatron, Merger Sub, Parent, and, solely for purposes of guaranteeing the payment obligations of Parent thereunder, 3D Systems (which we refer to as the Merger Agreement); (iii) the consideration to be received by Cimatron’s shareholders in the Merger, consisting of US$8.97 in cash, subject to potential reduction by a pro-rata (per share) portion of the amount (if any) by which Cimatron’s transaction expenses for the Merger exceed US$2 million (we refer to that cash consideration, as reduced (if at all), as the Merger Consideration), without any interest thereon, and subject to the withholding of any applicable taxes, for each ordinary share, nominal value NIS 0.10 per share, of Cimatron (which we refer to as an Ordinary Share) and each share of restricted stock held as of immediately prior to the effective time of the Merger; and (iv) all other transactions and arrangements contemplated by the Merger Agreement, a copy of which is attached as Appendix A to the accompanying Proxy Statement, including the payment of transaction bonuses to certain officers and directors of Cimatron in an amount of up to US $1.5 million, which will be included in the transaction expenses referred to above (we refer to this proposal collectively as the Merger Proposal). The Proxy Statement and the attachments thereto contain important information and you are urged to read them carefully and in their entirety. Our board of directors has unanimously: (a) determined that the Merger Agreement, the Merger and the other transactions contemplated by the Merger Agreement are fair to, and in the best interests of, our company and its shareholders and that, considering the financial position of the merging companies, no reasonable concern exists that the surviving corporation will be unable to fulfill the obligations of our company to its creditors when they become due; (b) approved the Merger Agreement, the Merger and the other transactions contemplated by the Merger Agreement; and (c) determined to recommend that the shareholders of our company approve the Merger Agreement, the Merger and the other transactions contemplated by the Merger Agreement. OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” APPROVAL AND ADOPTION OF THE MERGER PROPOSAL. The Merger Proposal requires the affirmative vote of the holders of a majority of our Ordinary Shares present, in person or by proxy, at the Meeting where a quorum is present and voting on the proposal, not including abstentions and broker non-votes and excluding any Ordinary Shares that are held by Parent, Merger Sub, 3D Systems or by any person holding at least 25% of the means of control of either of them, or anyone acting on behalf of either of them, including any of their affiliates.Record holders of our outstanding Ordinary Shares (including shares of restricted stock) as of the close of business on December 1, 2014, which is the record date for the Meeting, are entitled to vote at the Meeting, and are entitled to one vote at the Meeting per Ordinary Share held.Our outstanding Ordinary Shares constitute the only outstanding class of our share capital. Enclosed with this letter you will find a Notice of the Meeting and a related Proxy Statement, along with a proxy card or voting instruction form. The accompanying Proxy Statement provides you with detailed information about the Meeting, the Merger Agreement and the Merger. YOUR VOTE IS IMPORTANT REGARDLESS OF THE NUMBER OF ORDINARY SHARES YOU OWN.ACCORDINGLY, YOU ARE REQUESTED TO PROMPTLY COMPLETE, SIGN AND DATE THE ENCLOSED PROXY CARD OR VOTING INSTRUCTION FORM AND RETURN IT IN THE ENVELOPE PROVIDED, WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING. IN THE ALTERNATIVE, IF YOU HOLD YOUR CIMATRON SHARES IN STREET NAME, YOU MAY UTILIZE THE CONTROL NUMBER APPEARING ON YOUR VOTING INSTRUCTION FORM TO SUBMIT YOUR VOTING INSTRUCTION TO YOUR BROKER, TRUSTEE OR NOMINEE VIA THE INTERNET (AT WWW.PROXYVOTE.COM).IN ANY SUCH CASE, SUBMITTING YOUR VOTE IN ADVANCE WILL NOT PREVENT YOU FROM VOTING YOUR ORDINARY SHARES IN PERSON IF YOU SUBSEQUENTLY CHOOSE TO ATTEND THE MEETING. Thank you for your cooperation. Very truly yours, /s/ Yossi Ben-Shalom Chairman of the Board of Directors Neither the Securities and Exchange Commission nor any other securities commission has approved or disapproved of the Merger or the other transactions described in this document, or passed upon the adequacy or accuracy of the enclosed Proxy Statement. Any statement to the contrary is a criminal offense. The date of the accompanying Proxy Statement is December 5, 2014 and is first being mailed to shareholders of the Company on or about December 5, 2014. ii CIMATRON LTD. 11 Gush Etzion St. Givat Shmuel 54030, Israel NOTICE OF EXTRAORDINARY GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON TUESDAY, JANUARY 6, 2015 Givat Shmuel, Israel December 5, 2014 To the Shareholders of Cimatron Ltd.: NOTICE IS HEREBY GIVEN that an extraordinary general meeting, which we refer to as the Meeting, of shareholders of Cimatron Ltd. (which we refer to as Cimatron or the Company) will be held at Cimatron’s executive offices located at 11 Gush Etzion Street, 4th Floor, Givat Shmuel, 54030, Israel, on Tuesday, January 6, 2015, at 10:00 a.m. (Israel time), and thereafter, as it may be adjourned from time to time. At the Meeting, shareholders will be asked to consider and vote on the following: 1.Approval, pursuant to Section 320 of the Companies Law, 5759-1999 of the State of Israel (which, together with the regulations promulgated thereunder, we refer to as the Companies Law), of the merger of Cimatron with Copernicus Acquisition Ltd. (which we refer to as Merger Sub), a company formed under the laws of the State of Israel and a direct, wholly-owned subsidiary of 3D Systems, Inc., a California corporation (which we refer to as Parent), which itself is an indirect wholly-owned subsidiary of 3D Systems Corporation, a Delaware corporation (which we refer to as 3D Systems), including approval of: (i) the merger transaction pursuant to Sections 314 through 327 of the Companies Law, whereby Merger Sub will merge with and into Cimatron, with Cimatron surviving and becoming a direct, wholly-owned subsidiary of Parent (which we refer to as the Merger); (ii) the Agreement and Plan of Merger, dated as of November 23, 2014, by and among Cimatron, Merger Sub, Parent, and, solely for purposes of guaranteeing the payment obligations of Parent thereunder, 3D Systems (which we refer to as the Merger Agreement); (iii) the consideration to be received by Cimatron’s shareholders in the Merger, consisting of US$8.97 in cash, subject to potential reduction by a pro-rata (per share) portion of the amount (if any) by which Cimatron’s transaction expenses for the Merger exceed US$2 million (we refer to the cash consideration, as reduced (if at all), as the Merger Consideration), without any interest thereon, and subject to the withholding of any applicable taxes, for each ordinary share, nominal value NIS 0.10 per share, of Cimatron (which we refer to as an Ordinary Share) and each share of restricted stock held as of immediately prior to the effective time of the Merger; and (iv) all other transactions and arrangements contemplated by the Merger Agreement, a copy of which is attached as Appendix A to the accompanying Proxy Statement, including the payment of transaction bonuses to certain officers and directors of Cimatron in an amount of up to US $1.5 million, which will be included in the transaction expenses referred to above (we refer to this proposal collectively as the Merger Proposal). 2.Any other business that properly comes before the Meeting or any adjournment or postponement of the Meeting, including voting on the adjournment or postponement of such meetings. iii We currently know of no other business to be transacted at the Meeting, other than as set forth above; but, if any other matter is properly presented at the Meeting, the persons named in the enclosed proxy card will vote upon such matters in accordance with their best judgment. OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” APPROVAL OF THE MERGER PROPOSAL. The presence, in person or by proxy, of two or more shareholders possessing at least 25% of Cimatron’s voting power will constitute a quorum at the Meeting.In the absence of a quorum within 30 minutes of the scheduled time for the Meeting, the Meeting will be adjourned for a week and will be held on January 13, 2015 at the same time and place.At such adjourned meeting, the presence of at least two shareholders in person or by proxy (regardless of the voting power possessed by their shares) will constitute a quorum.Approval of the Merger Proposal requires the affirmative vote of a majority of the Ordinary Shares present (in person or by proxy) and voting (not including abstentions and broker non-votes) at the Meeting (or at any adjournment thereof), excluding any Ordinary Shares that are held by Merger Sub, Parent, 3D Systems, or any person holding at least 25% of the means of control of any of them, or anyone acting on behalf of any of them, including any of their affiliates. Shareholders of record at the close of business on December 1, 2014 are entitled to vote at the Meeting and any adjournment or postponement of the Meeting.This Notice and the accompanying Proxy Statement, letter to shareholders and proxy card or voting instruction form are first being mailed to our shareholders on or about December 8, 2014. IT IS IMPORTANT THAT YOUR ORDINARY SHARES BE REPRESENTED AT THE MEETING. Whether or not you plan to attend in person, please complete, date, sign and return the enclosed proxy card in the enclosed envelope in a timely manner in order that it is received by us not later than twenty-four (24) hours before the Meeting.No postage is required if mailed in the United States. You may revoke your proxy in the manner described in the accompanying Proxy Statement at any time before your proxy has been voted at the Meeting. Your proxy, if properly executed, will be voted in the manner directed by you. If no direction is made, your proxy will be voted “FOR” each of the matters described above. If your shares are held in “street name”, through a bank, broker or other nominee, you may either direct such bank, broker or other nominee on how to vote your shares via the enclosed voting instruction form or via the Internet (at www.proxyvote.com) or obtain a legal proxy from such bank, broker or other nominee to vote your shares at the Meeting. There are no appraisal rights available to shareholders in connection with the Merger. Please do not send your certificates representing Ordinary Shares at this time. If the Merger Proposal is adopted and approved and the Merger is subsequently completed, instructions for surrendering your certificates in exchange for the Merger Consideration will be sent to you. NOTICE OF INTERNET AVAILABILITY OF PROXY MATERIAL: The Notice of Meeting, Proxy Statement and proxy card are available on our website under the Investors section at: http://www.cimatron.com/ By order of the Board of Directors, /s/ YOSSI BEN-SHALOM Chairman of the Board of Directors iv IT IS IMPORTANT THAT THE ENCLOSED PROXY CARD BE COMPLETED, SIGNED, DATED AND RETURNED PROMPTLY PROXY STATEMENT EXTRAORDINARY GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON TUESDAY, JANUARY 6, 2015 INTRODUCTION We are furnishing this Proxy Statement to our shareholders in connection with the solicitation by our board of directors of proxies to be used at an extraordinary general meeting of shareholders, as it may be adjourned or postponed from time to time, which we refer to as the Meeting, to be held at our executive offices located at 11 Gush Etzion Street, 4th Floor, Givat Shmuel, 54030, Israel on Tuesday, January 6, 2015, at 10:00 a.m. (Israel time), and thereafter, as it may be adjourned from time to time.We are first mailing this Proxy Statement, the accompanying notice, letter to shareholders and proxy card on or about December 8, 2014 to the holders of our Ordinary Shares entitled to notice of, and to vote at, the Meeting.All references to “Cimatron,” “the Company,” “we,” “us,” “our” and “our company,” or words of like import, are references to Cimatron Ltd. and its subsidiaries, references to “you” and “your” refer to our shareholders, all references to “$” or to “US$” are to United States dollars and references to “NIS” are to New Israeli Shekels. At the Meeting, shareholders will be asked to consider and vote on the following: 1.The approval, pursuant to Section 320 of the Companies Law, 5759-1999 of the State of Israel (which, together with the regulations promulgated thereunder, we refer to as the Companies Law), of the merger of Cimatron with Copernicus Acquisition Ltd. (which we refer to as Merger Sub), a company formed under the laws of the State of Israel and a direct, wholly-owned subsidiary of 3D Systems, Inc., a California corporation (which we refer to as Parent), which itself is an indirect wholly-owned subsidiary of 3D Systems Corporation, a Delaware corporation (which we refer to as 3D Systems),including approval of (we refer to this proposal collectively, including all aspects described below, as the Merger Proposal): · the merger transaction pursuant to Sections 314 through 327 of the Companies Law, whereby Merger Sub will merge with and into Cimatron, with Cimatron surviving and becoming a wholly-owned subsidiary of Parent (which we refer to as the Merger); · the Agreement and Plan of Merger, dated as of November 23, 2014, as it may be amended from time to time, by and among Cimatron, Merger Sub, Parent, and, solely for purposes of guaranteeing the payment obligations of Parent thereunder, 3D Systems (which we refer to as the Merger Agreement); · the consideration to be received by Cimatron’s shareholders in the Merger, consisting of US$8.97 in cash, subject to potential reduction by a pro-rata (per share) portion of the amount (if any) by which Cimatron’s transaction expenses for the Merger exceed US$2 million (we refer to that cash consideration, as reduced (if at all), as the Merger Consideration), without any interest thereon, and subject to the withholding of any applicable taxes, for each ordinary share, nominal value NIS 0.10 per share, of Cimatron (which we refer to as an Ordinary Share) and each share of restricted stock held as of immediately prior to the effective time of the Merger (which we refer to as the Effective Time); and i · all other transactions and arrangements contemplated by the Merger Agreement, a copy of which is attached as Appendix A to this Proxy Statement, including the payment of transaction bonuses to certain officers and directors of Cimatron in an amount of up to US $1.5 million, which will be included in the transaction expenses referred to above; and 2.Any other business that properly comes before the Meeting or any adjournment or postponement of the Meeting, including voting on the adjournment or postponement of such meetings. We currently know of no other business to be transacted at the Meeting, other than as set forth above; but, if any other matter is properly presented at the Meeting, the persons named in the enclosed proxy card will vote upon such matters in accordance with their best judgment. OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” APPROVAL OF THE MERGER PROPOSAL. Voting Only holders of record of Ordinary Shares (including shares of restricted stock) at the close of business on December 1, 2014, which is the record date for the Meeting, are entitled to vote at the Meeting.As of that date, there were 10,761,397 Ordinary Shares outstanding and entitled to vote.Each Ordinary Share outstanding (including a share of restricted stock) on the record date will entitle its holder to one vote upon each of the matters to be presented at the Meeting. The presence at the Meeting of two or more Cimatron shareholders (in person or by proxy), who collectively hold shares possessing at least 25% of Cimatron’s voting power, will constitute a quorum.Should no quorum be present 30 minutes after the time scheduled for the Meeting, the Meeting will be adjourned for a week and will be held on January 13, 2015 at the same time and place.At such adjourned meeting, the presence of at least two shareholders in person or by proxy (regardless of the voting power possessed by their shares) will constitute a quorum. Provided that a quorum is present, approval of the Merger Proposal requires the affirmative vote of the holders of a majority of the Ordinary Shares present (in person or by proxy) at the Meeting and voting on such proposal (not including abstentions and broker non-votes), excluding any Ordinary Shares that are held by Merger Sub, Parent, 3D Systems, or any person holding at least 25% of the means of control of any of them, or anyone acting on behalf of any of them, including any of their affiliates. Proxies Shareholders may elect to vote their shares once, either by attending the Meeting in person, or by executing and delivering to Cimatron a proxy as detailed below.If your Ordinary Shares are held in “street name” through a bank, broker or other nominee, you may complete a voting instruction form or go to www.proxyvote.com in order to direct such bank, broker or other nominee on how to vote your shares. In the alternative, you may obtain a legal proxy from such bank, broker or other nominee to vote your shares in person at the Meeting. Proxies are being solicited by our board of directors and are being mailed together with this Proxy Statement.Certain of our officers, directors, employees and agents may solicit proxies by telephone, facsimile, electronic mail or other personal contact.However, such parties will not receive additional compensation therefor.We will bear the cost of the solicitation of proxies, including the cost of preparing, assembling and mailing the proxy materials, and will reimburse the reasonable expenses of brokerage firms and others for forwarding such proxy materials to the beneficial owners of our shares. We have also retained MacKenzie Partners, Inc., a professional proxy solicitation firm, to assist in the solicitation of proxies for the Meeting for a fixed fee, plus a nominal fee per shareholder contact, reimbursement of reasonable out-of-pocket expenses and indemnification against certain claims, liabilities, losses and expenses. ii All Ordinary Shares represented by properly executed proxies received by us no later than twenty-four (24) hours prior to the Meeting will, unless such proxies have been previously revoked or superseded, be voted at the Meeting in accordance with the directions on the proxies.If no direction is indicated on the properly executed proxy, the shares will be voted “FOR” each of the matters described above. We know of no other matters to be submitted at the Meeting other than as specified herein.If any other business is properly brought before the Meeting, the persons named as proxies may vote in respect thereof in accordance with their best judgment. A shareholder returning a proxy may revoke it at any time prior to commencement of the Meeting by communicating such revocation in writing to us or by executing and delivering a later-dated proxy. In addition, any person who has executed a proxy and is present at the Meeting may vote in person instead of by proxy, thereby canceling any proxy previously given, whether or not written revocation of such proxy has been given. Any written notice revoking a proxy should be sent to us at our executive offices located at 11 Gush Etzion Street, Givat Shmuel, 54030, Israel, Attention: Chief Financial Officer, or via facsimile to +972-73-237-0267 or email to ilane@cimatron.com. Required Vote Approval of the Merger Proposal requires the affirmative vote of the holders of a majority of the Ordinary Shares present, in person or by proxy, at the Meeting where a quorum is present and voting on the Merger Proposal, not including abstentions and broker non-votes and excluding Ordinary Shares held by 3D Systems, Parent, Merger Sub or by any person holding at least 25% of the means of control of any of them, or anyone acting on behalf of any of them, including any of their affiliates. It is proposed that the following resolution be adopted at the Meeting: “RESOLVED, to approve, pursuant to Section 320 of the Companies Law, the Merger of the Company with Copernicus Acquisition Ltd., a company formed under the laws of the State of Israel (referred to as Merger Sub) and a direct, wholly-owned subsidiary of 3D Systems, Inc., a California corporation (referred to as Parent), which itself is an indirect wholly-owned subsidiary of 3D Systems Corporation, a Delaware corporation (referred to as 3D Systems), including approval of: (i) the merger transaction pursuant to Sections 314 through 327 of the Companies Law, whereby Merger Sub will merge with and into Cimatron, with Cimatron surviving and becoming a direct, wholly-owned subsidiary of Parent (which we refer to as the Merger); (ii) the Agreement and Plan of Merger, dated as of November 23, 2014, as it may be amended from time to time, by and among Cimatron, Merger Sub, Parent, and, solely for purposes of guaranteeing the payment obligations of Parent thereunder, 3D Systems (which we refer to as the Merger Agreement); (iii) the consideration to be received by Cimatron’s shareholders in the Merger, consisting of US$8.97 in cash, subject to potential reduction by a pro-rata (per share) portion of the amount (if any) by which Cimatron’s transaction expenses for the Merger exceed US$2 million (we refer to that cash consideration, as reduced (if at all), as the Merger Consideration), without any interest thereon, and subject to the withholding of any applicable taxes, for each ordinary share, nominal value NIS 0.10 per share, of Cimatron (which we refer to as an Ordinary Share) and each share of restricted stock held as of immediately prior to the effective time of the Merger; and (iv) all other transactions and arrangements contemplated by the Merger Agreement, including the payment of transaction bonuses to certain officers and directors of Cimatron in an amount of up to US$1.5 million, which will be included in the transaction expenses referred to above, as described in the Proxy Statement, dated December 5, 2014, sent by Cimatron to its shareholders in respect of this Meeting.” Our board of directors recommends a vote “FOR” approval of the proposed resolution. iii TABLE OF CONTENTS INTRODUCTION i QUESTIONS AND ANSWERS ABOUT THE TRANSACTION AND THE MEETING 1 RISK FACTORS 9 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS 12 THE PARTIES TO THE MERGER 13 Our Company 13 3D Systems and Parent 13 Merger Sub 13 THE EXTRAORDINARY GENERAL MEETING 15 Time and Place of the Meeting 15 Purposes of the Meeting; Proposed Resolutions 15 Recommendation of our Board of Directors 16 Record Date, Method of Voting and Quorum Requirements 16 Voting Rights and Vote Required 17 Adjournment 17 Voting Procedures; Revoking Proxies or Voting Instructions 17 Solicitation of Proxies 18 Questions and Additional Information 19 THE MERGER 20 Background of the Merger 20 Our Reasons for Approving the Merger 22 No Appraisal Rights; Objections by Creditors 27 Financing of the Merger 34 Material Tax Consequences of the Merger 35 Regulatory Matters 40 Interests of our Executive Officers and Directors in the Merger 43 THE MERGER AGREEMENT 45 MARKET PRICE INFORMATION 65 BENEFICIAL OWNERSHIP OF ORDINARY SHARES 66 WHERE YOU CAN FIND MORE INFORMATION 67 OTHER MATTERS 67 Appendix A Agreement and Plan of Merger, dated as of November 23, 2014, by and among 3D Systems Inc.,Copernicus Acquisition Ltd., Cimatron Ltd. and 3D Systems Corporation (solely with respect to certain provisions thereof) Appendix B Opinion of Prometheus Financial Advisory Ltd. iv QUESTIONS AND ANSWERS ABOUT THE TRANSACTION AND THE MEETING The following questions and answers are intended to briefly address certain commonly asked questions regarding the Merger, the Merger Agreement and the Meeting.These questions and answers may not address all of the questions that may be important to you. Please refer to the more detailed information contained elsewhere in this Proxy Statement, the appendices attached to this Proxy Statement and the documents referred to or incorporated by reference in this Proxy Statement, which you are urged to read carefully and in their entirety. See the section of this Proxy Statement entitled “Where You Can Find More Information” beginning on page 67. Q: Why am I receiving this proxy statement? A: Cimatron is soliciting proxies for an extraordinary general meeting of shareholders of our company, which we refer to as the Meeting.You are receiving this Proxy Statement because you owned ordinary shares of our company, nominal value NIS 0.10 per share, which we refer to as Ordinary Shares, on December 1, 2014, which is the record date for the Meeting, and that entitles you to vote at the Meeting.By use of a proxy, you can vote your shares whether or not you attend the Meeting.This Proxy Statement describes the matters on which we would like you to vote and provides information on those matters so that you can make an informed decision. Q: What am I being asked to vote on? A: You are being asked to vote on the approval, pursuant to Section 320 of the Companies Law, 5759-1999 of the State of Israel (which, together with the regulations promulgated thereunder, we refer to as the Companies Law), of the merger of Cimatron with Copernicus Acquisition Ltd. (which we refer to as Merger Sub), a company formed under the laws of the State of Israel and a direct, wholly-owned subsidiary of 3D Systems, Inc., a California corporation (which we refer to as Parent), which itself is an indirect wholly-owned subsidiary of 3D Systems Corporation, a Delaware corporation (which we refer to as 3D Systems), including approval of: (i) the merger transaction pursuant to Sections 314 through 327 of the Companies Law, whereby Merger Sub will merge with and into Cimatron, with Cimatron surviving and becoming an wholly-owned subsidiary of Parent (which we refer to as the Merger); (ii) the Agreement and Plan of Merger, dated as of November 23, 2014, by and among Cimatron, Merger Sub, Parent, and, solely for purposes of guaranteeing the payment obligations of Parent thereunder, 3D Systems (which we refer to as the Merger Agreement); (iii) the consideration to be received by Cimatron’s shareholders in the Merger, consisting of US$8.97 in cash, subject to potential reduction by a pro-rata (per share) portion of the amount (if any) by which Cimatron’s transaction expenses for the Merger exceed US$2 million (we refer to that cash consideration, as reduced (if at all) as the Merger Consideration), without any interest thereon, and subject to the withholding of any applicable taxes, for each Ordinary Share and each share of restricted stock held as of immediately prior to the effective time of the Merger (which we refer to as the Effective Time); and (iv) all other transactions and arrangements contemplated by the Merger Agreement, a copy of which is attached as Appendix A to this Proxy Statement, including the payment of transaction bonuses to certain officers and directors of Cimatron in an amount of up to US $1.5 million, which will be included in the transaction expenses referred to above (we refer to this proposal collectively as the Merger Proposal). We do not currently expect there to be any other matters on the agenda at the Meeting; however, if any other matter is properly presented at the Meeting, the persons named in the enclosed proxy card will vote upon such matters in accordance with their best judgment. 1 Q: What will I receive in the Merger? A: Upon completion of the Merger, you will have the right to receive US$8.97 in cash per Ordinary Share, subject to potential reduction by a pro-rata (per share) portion of the amount (if any) by which Cimatron’s transaction expenses for the Merger exceed US$2 million, (we refer to that cash consideration, as reduced (if at all), as the Merger Consideration), without any interest thereon, and subject to applicable withholding taxes, if any (as described below under the question “Will taxes be withheld from the Merger Consideration that is paid to me in the Merger?”). As of the date hereof, we do not expect the Merger Consideration to reflect any reduction due to Cimatron’s transaction expenses exceeding US$2 million. The Merger Consideration will be adjusted to reflect fully the appropriate effect of any reclassification, stock split (including a reverse stock split), stock dividend or distribution, recapitalization, stock sale, reorganization, combination, exchange of shares or other similar transaction with respect to the Ordinary Shares having a record date on or after the date of the Merger Agreement and prior to the Effective Time. The Company’s right to effect any such adjustments to capital is, however, restricted under the Merger Agreement, and we do not therefore anticipate any such adjustments prior to the Effective Time. You will not receive any shares in the surviving company, Parent or 3D Systems in connection with the Merger nor will you have any ownership interest in the surviving company, Parent or 3D Systems following the completion of the Merger. Q: When will the Merger be completed? A: We are working to complete the Merger as soon as practicable and expect to complete the Merger in the first quarter of 2015, but because the Merger is subject to governmental and regulatory approvals and certain other conditions, some of which are beyond our and 3D Systems’ control, the exact timing cannot be predicted nor can it be guaranteed that the Merger will ever be completed. Under Israeli law, at least 30 days must elapse from the date of the approval of the Merger by the shareholders of each of our company and Merger Sub before the Merger can become effective.The Merger Agreement may be terminated if the Merger is not completed by March 23, 2015 (unless such date has been extended by mutual agreement of Parent and us), so long as the terminating party’s material breach of the Merger Agreement did not cause the failure to close the Merger. See the section of this Proxy Statement entitled “The Merger Agreement–Conditions to the Merger” beginning on page 59 for a summary description of these conditions. Q: Are there risks I should consider in deciding how to vote on the Merger? A: Yes.You should read carefully this Proxy Statement in its entirety, including the factors discussed in the section “Risk Factors” beginning on page 9. 2 Q: Will I receive a dividend distribution in the first quarter of 2015 based on Cimatron’s 2014 annual distributable profits? A: No. Given the contemplated Merger (and restrictions imposed upon us under the Merger Agreement), we will not be declaring any dividend distributions if the Merger is consummated. Q: When and where is the Meeting? A: The Meeting will be held on January 6, 2015, at 10:00 a.m. (Israel time) at our executive offices located at 11 Gush Etzion St., 4th Floor, Givat Shmuel 54030, Israel. In lieu of your attending the Meeting in person, your shares can be represented and voted at the Meeting via proxy, as described below under the Q&A titled “How do I vote?” Q: What vote is required for Cimatron shareholders to approve the Merger Proposal? A: The approval of the Merger Proposal requires the affirmative vote of the holders of a majority of the Ordinary Shares present, in person or by proxy, at the Meeting where a quorum is present and voting on the Merger Proposal, not including abstentions and broker non-votes and excluding any Ordinary Shares that are held by Merger Sub, Parent, 3D Systems or by any person holding at least 25% of the means of control of any of them, or anyone acting on behalf of any of them, including any of their affiliates. Q: How does Cimatron’s board of directors recommend that I vote? A: Our board of directors has unanimously adopted and approved the Merger Agreement and approved the Merger and the other transactions contemplated by the Merger Agreement, and unanimously recommends that you vote “FOR” the approval of the Merger Proposal. Q: Why is Cimatron’s board of directors recommending that I vote “FOR” the approval of the Merger Proposal? A: Our board of directors has determined that the terms and provisions of the Merger Agreement, the Merger and the other transactions contemplated by the Merger Agreement, are fair to and in the best interests of our company and our shareholders.For additional information see the sections of this Proxy Statement entitled “The Merger – Background of the Merger” beginning on page 20 and “The Merger–Our Reasons for Approving the Merger” beginning on page 22. Q: Should I send my share certificates now? A: No.Once all conditions to closing of the Merger are satisfied, including, but not limited to, receipt of all governmental and regulatory approvals, we will be able to effect the closing of the Merger.In the event that all closing conditions are fulfilled, the closing of the Merger will occur and payment will be made to the paying agent appointed by Parent, which we refer to as the Paying Agent.Promptly following the Effective Time (but no later than three business days thereafter), the Paying Agent will send you a letter of transmittal with detailed instructions regarding the surrender of your certificates representing Ordinary Shares or the transfer of your Ordinary Shares held in book entry form, as applicable, and any other documentation that is required for you to receive the Merger Consideration. You should not send your certificates representing Ordinary Shares to us or anyone else until you receive such instructions. If you are a holder of record immediately prior to the Effective Time, promptly after the Merger is completed, the Paying Agent will send you a letter of transmittal with detailed instructions regarding the surrender of your certificates representing Ordinary Shares or the transfer of your Ordinary Shares held in book entry form, as applicable, and any other required documentation, including a United States Internal Revenue Service, which we refer to as the IRS, Form W-9 or appropriate Form W-8 (as applicable) and a tax declaration form and a representation as to whether or not you are an Israeli resident, which we refer to as the Tax Declaration Form, to facilitate payment in exchange for the Merger Consideration for each Ordinary Share that you hold. If your shares are held in “street name” by your bank, broker or other nominee, you will receive instructions from your bank, broker or other nominee as to how to effect the surrender or transfer of your “street name” shares in exchange for the Merger Consideration, and you will be required to deliver an IRS Form W-9 or appropriate Form W-8 (as applicable) and a Tax Declaration Form prior to receiving the Merger Consideration. 3 Q: If you do not deliver an IRS Form W-9 or Form W-8 (as applicable), you may be subject to United States backup withholding as described in the section of this Proxy Statement entitled “The Merger–Material Tax Consequences of the Merger–Certain United States Federal Income Tax Consequences.” If you do not deliver a Tax Declaration Form or you indicate you are a resident of Israel on the Tax Declaration Form, Israeli withholding tax will be withheld from the Merger Consideration paid to you as described in the section of this Proxy Statement entitled “The Merger–Material Tax Consequences of the Merger–Israeli Income Tax Consequences” beginning on page 35. Please also see the question below “Will taxes be withheld from the Merger Consideration that is paid to me in the Merger?” Will taxes be withheld from the Merger Consideration that is paid to me in the Merger? A: It depends on your tax status and the documents that you submit to the Paying Agent when you receive a letter of transmittal upon the consummation of the Merger. With respect to withholding of U.S. taxes, if you are a United States Holder (as defined under “The Merger–Material Tax Consequences of the Merger–Israeli Income Tax Consequences” below), proceeds from the exchange of Ordinary Shares pursuant to the Merger generally will be subject to backup withholding at the applicable rate (currently 28%) unless you provide a valid taxpayer identification number and comply with certain certification procedures (generally by providing a properly completed IRS Form W-9) or otherwise establish an exemption from backup withholding.If you are not a United States Holder, you must complete an appropriate IRS Form W-8 that certifies that you are not a United States person, or you must otherwise establish an exemption from backup withholding in order to avoid the withholding of U.S. taxes on the payment of the Merger Consideration. As to the withholding of Israeli taxes, pursuant to an Israeli tax ruling that we expect to receive prior to the Effective Time, the following rules will apply: (1) payments to be made to eligible Israeli brokers or Israeli financial institutionswill not be subject to Israeli withholding tax, and the relevant Israeli broker or Israeli financial institution will withhold Israeli tax, if any, as required by Israeli law; (2) Payments to be made to eligible foreign brokers or foreign financial institutions on behalf of eligible Israeli brokers or Israeli financial institutionswill not be subject to Israeli withholding tax, and the relevant Israeli broker or Israeli financial institution will withhold Israeli tax, if any, as required by Israeli law; 4 (3)payments to be made to shareholders who certify that they (i) acquired their Ordinary Shares on or after Cimatron’s initial public offering on NASDAQ on March 13, 1996, (ii) are non-Israeli residents for purposes of the Israeli Income Tax Ordinance (New Version), 1961, and (iii) are not “5% shareholders” (as defined below), will not be subject to Israeli withholding tax; and (4)payments to be made to shareholders who are not described in clauses (1), (2) and (3) above will be subject to Israeli withholding tax at the fixed rate of up to 26.5% of the gross proceeds payable to them. There can be no assurance that we will receive the foregoing tax ruling, and even if we do, there can be no assurance that we will receive it in a manner that is timely enough to enable us to implement it for the withholding of Israeli taxes from the Merger Consideration. Please see “The Merger–Material Tax Consequences of the Merger” beginning on page 35 below for more information concerning the withholding of taxes from the Merger Consideration. We urge you to consult your tax advisor with respect to the specific tax consequences of the Merger to you in light of your own particular circumstances, including federal estate, gift and other non-income tax consequences, and tax consequences under state, local or foreign tax laws. Q: What effects will the proposed Merger have on our company? A: As a result of the Merger, we will cease to be a publicly-traded company and will become a privately-held company that is a direct, wholly-owned subsidiary of Parent. Following the completion of the Merger, the registration of the Ordinary Shares and our reporting obligations under the U.S. Securities Exchange Act of 1934, as amended, which we refer to as the Exchange Act, will be terminated upon notification to the U.S. Securities and Exchange Commission, which we refer to as the SEC. In addition, upon completion of the Merger, the Ordinary Shares will no longer be listed on the NASDAQ Capital Market. Q: What happens if the Merger is not completed? A: If the Merger is not completed for any reason, our shareholders will not receive any Merger Consideration for their Ordinary Shares. Instead, we will remain a public company and the Ordinary Shares will continue to be listed on the NASDAQ Capital Market. Under certain circumstances related to a termination, as specified in the Merger Agreement, we may be required to pay Parent a termination fee as described in the section of this Proxy Statement entitled “The Merger Agreement–Termination Fee” beginning on page 63. 5 Q: What interests do the directors and executive officers of our company have in the Merger? A: In considering the recommendation of our board of directors with respect to the Merger Agreement and the Merger, you should be aware that certain of our officers and directors have agreements or arrangements that provide them interests in the Merger that may be different from, or in addition to, the interests of other Cimatron shareholders, including: · members of our management and our directors may receive up to $1.5 million, in the aggregate, in bonuses upon the effectiveness of the Merger; · certain indemnification and insurance provisions in favor of our directors and officers are included in the Merger Agreement; and · the restrictions on outstanding awards of restricted stock held by our directors and executive officers (similarly to restricted stock held by employees or other persons generally) will lapse in an accelerated manner when the Merger becomes effective and will entitle the holders thereof to receive an amount of cash equal to the number of Ordinary Shares underlying such awards multiplied by the Merger Consideration. For additional details, see “The Merger–Interests of our Executive Officers and Directors in the Merger” beginning on page 43. Our audit committee and board of directors were aware of these different or additional interests in determining to approve and adopt the Merger Agreement and the Merger, and to recommend to Cimatron shareholders that they vote in favor of the Merger Proposal. Q. What do I need to do now? A. This Proxy Statement contains important information regarding the Merger as well as information about us. It also contains important information regarding the factors considered by our board of directors in evaluating the Merger. You are urged to read this Proxy Statement carefully and in its entirety. You should also complete, sign and date the enclosed proxy card and return it in the enclosed envelope. You should also review the documents referenced under the section of this Proxy Statement entitled “Where You Can Find More Information” beginning on page 67. Q. How do I vote? A. You should indicate on the enclosed proxy card how you want to vote, and date, sign and mail it in the enclosed envelope as soon as possible, so that your shares can be voted at the Meeting. The Meeting will take place on January 6, 2015 at 10:00 a.m. (Israel time), at our executive offices located at 11 Gush Etzion St., 4th Floor, Givat Shmuel 54030, Israel. Whether or not you submit a proxy, you may attend the Meeting and vote your shares in person. Q: What do I do if I want to change my vote? A: You may send a written notice of revocation, or send a later-dated, completed and signed proxy card relating to the same shares, to us at our executive offices located at 11 Gush Etzion St., Givat Shmuel 54030, Israel, Attention: Chief Financial Officer, so it is received prior to the Meeting. Ordinary Shares represented by properly executed proxies received by us not later than twenty-four (24) hours prior to the Meeting will be voted at the Meeting in accordance with the directions on the proxies, unless such proxies have been previously revoked or superseded.Alternatively, you may attend the Meeting and vote in person. Attendance in and of itself will not, however, revoke a prior proxy card that you have submitted. 6 Q: If my shares are held in “street name” by my bank, broker or other nominee, will my bank, broker or other nominee vote my shares for me? A: Your bank, broker or other nominee will vote your shares only if you provide instructions to your bank, broker or other nominee on how to vote. You should follow the procedures provided by your bank, broker or other nominee regarding the voting of your shares and be certain to provide your bank, broker or other nominee with instructions on how to vote your shares. You may be able to provide such instructions via the Internet (at www.proxyvote.com). If your shares are held in “street name,” you must contact your bank, broker or other nominee to change or revoke your voting instructions. Q: Who can vote at the Meeting? A: Only those holders of record of outstanding Ordinary Shares (including shares of restricted stock) at the close of business on December 1, 2014, which is the record date for the Meeting, are entitled to vote at the Meeting.As of that date, there were 10,761,397 Ordinary Shares outstanding and entitled to vote.Each Ordinary Share entitles its holder to one vote at the Meeting. Q: What happens if I sell my shares before the Meeting? A: The record date for the Meeting is earlier than the Meeting and the date that the Merger is expected to be completed. If you transfer your Ordinary Shares after the record date but before the Meeting, you will retain your right to vote at the Meeting, but will have transferred the right to receive the Merger Consideration with respect to such Ordinary Shares. In order to receive the Merger Consideration, you must hold your Ordinary Shares through the completion of the Merger. Q: Am I entitled to appraisal rights in connection with the Merger? A: No. Under Israeli law, holders of Ordinary Shares are not entitled to appraisal rights in connection with the Merger. However, under the Companies Law, objections to the Merger may be filed by our creditors with the Israeli district court.See “The Merger–No Appraisal Rights; Objections by Creditors” on page 27. Q: Who will pay the costs of soliciting votes for the Meeting? A: We are making this solicitation and will pay the entire cost of preparing, printing, mailing and distributing the proxy materials and soliciting votes with respect to the Meeting. In addition to the mailing of the proxy materials, the solicitation of proxies may be made in person, by telephone or by electronic communication by certain of our directors, officers and other employees, who will not receive any additional compensation for such activities. We have also retained MacKenzie Partners, Inc., a professional proxy solicitation firm, to assist in the solicitation of proxies for the Meeting for a customary fixed fee, plus a nominal fee per shareholder contact, reimbursement of reasonable out-of-pocket expenses and indemnification against certain claims, liabilities, losses and expenses. In addition,we will reimburse brokerage firms, banks, and other custodians, nominees and fiduciaries for their reasonable out-of-pocket expenses in forwarding proxy and solicitation materials to the beneficial owners of our Ordinary Shares. 7 Q: Who can help answer my questions? A: If you have additional questions about the Merger Agreement or the Merger, or would like additional copies of this Proxy Statement or the enclosed proxy card, you should contact: MacKenzie Partners, Inc. 105 Madison Avenue New York, New York 10016 Tel: (212) 929-5500 (Call Collect) or Call Toll-Free (800) 322-2885 8 RISK FACTORS In addition to the other information included in this Proxy Statement, including the matters addressed under the caption titled “Cautionary Statement Regarding Forward-Looking Statements” on page12, you should consider carefully the following risk factors in determining how to vote at the Meeting.The following is not intended to be an exhaustive list of the risks related to the Merger and you should read and consider the risk factors described under Part1, Item3.D, “Key Information— Risk Factors” of the Company’s Annual Report on Form20-F for the year ended December31, 2013, which we filed with the SEC on April 30, 2014, and which is incorporated by reference into this Proxy Statement. Failure to complete the Merger could negatively impact our stock price, business, financial condition, results of operations or prospects. The Merger is subject to the satisfaction or waiver of certain closing conditions described in the section entitled “The Merger Agreement–Conditions to the Merger” beginning on page 59, including that: · shareholder approval of the Merger Proposal be obtained at the Meeting; · a one month competition law waiting period expire or be terminated early (and that any investigation or extension thereof be completed) in Germany; · no Company Material Adverse Effect shall have occurred since the signing of the Merger Agreement; and · there shall not be pending or overtly threatened in writing any legal or regulatory action in which a governmental authority is or is threatened to become a party or is otherwise involved relating to the Merger and seeking to obtain from Parent or its subsidiaries, or from our company or any of our subsidiaries, any damages or other relief that may reasonably be expected to result in damages in excess of approximately $4.8 million. No assurance can be given that each of the conditions will be satisfied.In addition, the Merger Agreement may be terminated under the circumstances described in the section entitled “The Merger Agreement–Termination Provisions” beginning on page 61.If the conditions are not satisfied or waived in a timely manner and the Merger is delayed, payment of the Merger Consideration will also be delayed.If the Merger is not completed (including in the case the Merger Agreement is terminated), our ongoing business may be adversely affected and, without realizing any of the benefits of having completed the Merger, we will be subject to a number of risks, including the following: · we may be required to pay Parent a termination fee, if the Merger is terminated under certain circumstances described in the section entitled “The Merger Agreement– Termination Fee” beginning on page 63. · we will be required to pay certain costs relating to the Merger, including legal and accounting fees, if the Merger is not completed; · the price of our Ordinary Shares may decline to the extent that the current market price reflects a market assumption that the Merger will be completed; 9 · under the Merger Agreement, we are subject to certain restrictions on the conduct of our business prior to completing the Merger that may affect our ability to execute certain of our business strategies;and · during the period before completion of the Merger our management’s attention may be diverted from the day−to−day business of the Company, which could otherwise have been devoted to other opportunities that may have been beneficial to us as an independent company, and there may be unavoidable disruptions to our employees and our relationships with customers and suppliers. We also could be subject to litigation related to any failure to complete the Merger or related to any enforcement proceeding commenced against us to perform our obligations under the Merger Agreement.If the Merger is not completed, these risks may materialize and may adversely affect the price of our Ordinary Shares, our business, financial condition, results of operations or prospects. Some of our directors and officers have interests that may differ from the interests of our shareholders, and these persons may have conflicts of interest in recommending to our shareholders to approve the Merger Proposal. Some of the members of management and our board of directors may have interests that differ from, or are in addition to, their interests as shareholders, which are described in the section entitled “The Merger–Interests of our Executive Officers and Directors in the Merger” beginning on page 43.These interests could cause management or members of our board of directors to have a conflict of interest in recommending approval of the Merger Proposal. The fact that there is a merger pending could harm our business, revenue and results of operations. While the Merger is pending, it creates uncertainty about our future.As a result of this uncertainty, customers may decide to delay, defer or cancel purchases of our products pending completion of the Merger or termination of the Merger Agreement.If these decisions represent a significant portion of our anticipated revenue, our results of operations and quarterly revenues could be substantially below the expectations of investors.If as a result there is a Company Material Adverse Effect (as defined herein), Parent may have a right to terminate the Merger Agreement without paying any termination fee. In addition, while the Merger is pending, we are subject to a number of risks that may harm our business, revenue and results of operations, including: · the diversion of management and employee attention and the unavoidable disruption to our relationships with customers and suppliers may detract from our ability to grow revenues and minimize costs; · we have and will continue to incur expenses related to the Merger prior to its closing; and · we may be unable to respond effectively to competitive pressures, industry developments and future opportunities. Our current and prospective employees may be uncertain about their future roles and relationships with the Company following completion of the Merger.This uncertainty may adversely affect our ability to attract and retain key personnel. 10 Our obligation to pay a termination fee under certain circumstances and the restrictions on our ability to solicit or engage in negotiations with respect to other acquisition proposals may discourage other transactions that may be favorable to our shareholders. Until the Merger is completed or the Merger Agreement is terminated, with limited exceptions, the Merger Agreement prohibits us from entering into, soliciting or engaging in negotiations with respect to acquisition proposals or other business combinations.Under specified circumstances, including in connection with a failure of our Company to reaffirm publicly the recommendation to our shareholders regarding the Merger and the Merger Agreement following a publicly disclosed alternative acquisition proposal and a concurrent termination by Parent of the Merger Agreement, we will be obligated to pay Parent a termination fee of approximately $4.8 million, and, under specified circumstances, including if we enter into a definitive agreement for an alternate transaction prior to the Meeting, we will also be obligated to reimburse Parent its fees and expenses in connection with the transactions contemplated by the Merger Agreement.These provisions could discourage other companies from proposing alternative transactions that may be more favorable to our shareholders than the Merger. If the Merger is not consummated by March 23, 2015, either we or Parent may, under certain circumstances which may be beyond our control, choose not to proceed with the Merger. The Merger is subject to the satisfaction or waiver of certain closing conditions described in the section entitled “The Merger Agreement–Conditions to the Merger” beginning on page 59 and set forth in the Merger Agreement attached to and included in this Proxy Statement as Appendix A.The fulfillment of certain of these conditions is beyond our control, such as the expiration or early termination of a one-month competition law waiting period (and any extension thereof) in Germany.If the Merger has not been completed by March 23, 2015, either the Company or Parent may terminate the Merger Agreement, unless the failure of the Merger to be completed has resulted from or was principally caused by the failure of the party seeking to terminate the Merger Agreement to perform its obligations. 11 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This Proxy Statement, including information set forth or incorporated by reference in this document, contains statements that constitute forward-looking information statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include, without limitation, statements regarding the expected timetable for completing the proposed transaction, benefits and synergies of the proposed transaction, future opportunities for the combined company and products, future financial performance and any other statements regarding 3D Systems’ and Cimatron’s future expectations, beliefs, plans, objectives, financial conditions, assumptions or future events or performance that are not historical facts, and statements contained in the sections of this Proxy Statement entitled “Questions and Answers About the Transaction and the Meeting,” “The Merger” and “Regulatory Matters” and in statements containing words such as “believes,” “estimates,” “anticipates,” “intends,” “continues,” “contemplates,” “expects,” “may,” “will,” “could,” “should,” or “would” or other similar words or phrases. These statements, which are based on information currently available to us, are not guarantees and involve risks and uncertainties that could cause actual results to materially differ from those expressed in, or implied by, these statements. These forward-looking statements speak only as of the date on which the statements were made and we expressly disclaim any obligation to release publicly any updates or revisions to any forward-looking statement included in this Proxy Statement or elsewhere. In addition to other factors and matters contained or incorporated in this document, these statements are subject to risks, uncertainties, and other factors. In light of the significant uncertainties inherent in the forward-looking statements contained herein, readers should not place undue reliance on forward-looking statements. We cannot guarantee any future results, including with respect to the Merger. The statements made in this Proxy Statement represent our views as of the date of this Proxy Statement, and it should not be assumed that the statements made herein remain accurate as of any future date. Moreover, we assume no obligation to update forward-looking statements or update the reasons that actual results could differ materially from those anticipated in forward-looking statements, except as required by law. 12 THE PARTIES TO THE MERGER Our Company Cimatron Ltd. is a provider of integrated, CAD/CAM software solutions for mold, tool and die makers as well as manufacturers of discrete parts. We seek to provide comprehensive, cost-effective solutions that streamline manufacturing cycles and ultimately shorten product delivery time. Our product line includes the CimatronE and GibbsCAM brands with solutions for mold design, die design, electrodes design, 2.5 to 5 axes milling, wire EDM, turn, mill-turn, rotary milling, multi-task machining, and tombstone machining. Our subsidiaries and extensive distribution network serve and support customers in the automotive, aerospace, medical, consumer plastics, electronics, and other industries in over 40 countries worldwide. As of September 30, 2014, we had total assets of $40.7 million, total liabilities of $16.5 million and total shareholder equity of $24.2 million, and for the quarter then ended, we had total revenues of $11.2 million.Our ordinary shares, nominal value NIS 0.10 per share, which we refer to as Ordinary Shares, are listed on the NASDAQ Capital Market under the symbol “CIMT.” We are a foreign private issuer and file periodic reports with the SEC pursuant to Sections 13 and 15(d) of the Exchange Act.See the section of this Proxy Statement entitled “Where You Can Find More Information” beginning on page 67. Cimatron’s principal offices are located at 11 Gush Etzion Street, Givat Shmuel, 54030, Israel. This Proxy Statement incorporates important business and financial information about Cimatron from other documents that are not included in or delivered with this information statement.For a list of the documents incorporated by reference in this information statement, see “Where You Can Find More Information” for more information. 3D Systems and Parent 3D Systems Corporation, which we refer to as 3D Systems, is a Delaware corporation that is a provider of 3D printing centric design-to-manufacturing solutions, including 3D printers, print materials and cloud sourced on-demand custom parts for professionals and consumers alike in materials including plastics, metals, ceramics and edibles. 3D Systems also provides a variety of perceptual devices including 3D scan-to-CAD, freeform modeling and inspection tools. Its products and services replace and complement traditional methods and reduce the time and cost of designing new products by printing real parts directly from digital input. These solutions are used to rapidly design, create, communicate, prototype or produce real parts, empowering customers to manufacture the future. As of September 30, 2014, 3D Systems had total assets of $1.5 billion, total liabilities of $199.8 million and total stockholders’ equity of $1.3 billion, and for the quarter then ended, it had total revenues of $166.9 million. 3D Systems’ common stock, par value $ 0.001 per share, are listed on the New York Stock Exchange under the symbol “DDD.” The principal executive offices of 3D Systems are located at 333 Three D Systems Circle, Rock Hill, South Carolina 29730, and its telephone number is (803) 326-3900. Parent is a California corporation that is an indirect, wholly-owned subsidiary of 3D Systems. Parent was incorporated in 1986 and conducts all of the operations of 3D Systems through Parent or its subsidiaries. The principal executive offices of Parent are located at c/o 3D Systems Corporation, 333 Three D Systems Circle, Rock Hill, South Carolina 29730, and its telephone number is (803) 326-3900. 13 Merger Sub Copernicus Acquisition Ltd., which we refer to as Merger Sub, is an Israeli company and a direct, wholly-owned subsidiary of Parent and indirect, wholly-owned subsidiary of 3D Systems that was formed for the purpose of effecting the Merger and the transactions contemplated by the Merger Agreement. Merger Sub has not engaged in any business, except activities incidental to its formation and in connection with the transactions contemplated by the Merger Agreement. The principal executive offices of Merger Sub are located at c/o 3D Systems Corporation, 333 Three D Systems Circle, Rock Hill, South Carolina 29730, and its telephone number is (803) 326-3900. 14 THE EXTRAORDINARY GENERAL MEETING Time and Place of the Meeting This Proxy Statement is being furnished to holders of Ordinary Shares in connection with the solicitation of proxies by and on behalf of our board of directors for use at the Meeting to be held on January 6, 2015, at 10:00 a.m. (Israel time), at our executive offices located at 11 Gush Etzion St., 4th Floor, Givat Shmuel 54030, Israel, and at any adjournment or postponement thereof. We are first mailing this Proxy Statement, the accompanying Notice of Extraordinary General Meeting of Shareholders, letter to shareholders and proxy card on or about December 8, 2014 to all holders of Ordinary Shares entitled to vote at the Meeting. Purposes of the Meeting; Proposed Resolutions Merger Proposal. At the Meeting, our shareholders will consider and vote on the Merger Proposal, which is a proposal to approve the Merger, the Merger Agreement, and the other transactions contemplated by the Merger Agreement. To approve the Merger Proposal, it is proposed that at the Meeting, the following resolution be adopted: “RESOLVED, to approve, pursuant to Section 320 of the Companies Law, the merger of the Company with Copernicus Acquisition Ltd. (“Merger Sub”), a company formed under the laws of the State of Israel and a wholly-owned subsidiary of 3D Systems, Inc., a California corporation (“Parent”), which itself is an indirect wholly-owned subsidiary of 3D Systems Corporation, a Delaware corporation, including approval of: (i) the merger transaction pursuant to Sections 314 through 327 of the Companies Law, whereby Merger Sub will merge with and into the Company, with the Company surviving and becoming a wholly-owned subsidiary of Parent (the “Merger”); (ii) the Agreement and Plan of Merger, dated as of November 23, 2014, by and among the Company, Merger Sub, Parent and 3D Systems Corporation, a Delaware corporation (the “Merger Agreement”); (iii) the consideration to be received by the Company’s shareholders in the Merger, consisting of $8.97 in cash, subject to potential reduction by a pro-rata (per share) portion of the amount (if any) by which the Company’s transaction expenses relating to the Merger exceed US $2 million, without any interest thereon (the “Merger Consideration”), subject to the withholding of any applicable taxes, for each Ordinary Share (and each share of restricted stock) held as of immediately prior to the effective time of the Merger; and (iv) all other transactions and arrangements contemplated by the Merger Agreement, including the payment of transaction bonuses to certain officers and directors of the Company in an amount of up to US $1.5 million, which will be included in the transaction expenses referred to above, as described in the Proxy Statement, dated December 5, 2014, sent by the Company to its shareholders in respect of this Meeting.” Our shareholders must approve the Merger Proposal in order for the Merger to occur. If the shareholders fail to approve and adopt the Merger Proposal, the Merger will not occur. For more information about the Merger and the Merger Agreement, see the sections of this Proxy Statement entitled “The Merger” and “The Merger Agreement” beginning on pages 20 and 45, respectively. Other Matters. You will also consider any other business that may properly come before the Meeting or any adjournment or postponement of the Meeting. We do not expect there to be any other matters on the agenda at the Meeting. Recommendation of our Board of Directors OUR BOARD OF DIRECTORS BELIEVES THAT THE MERGER PROPOSAL IS FAIR TO AND IN THE BEST INTERESTS OF THE COMPANY AND ITS SHAREHOLDERS AND UNANIMOUSLY RECOMMENDS THAT YOU AND THE OTHER SHAREHOLDERS OF THE COMPANY VOTE “FOR” THE MERGER PROPOSAL. See “The Merger–Our Reasons for Approving the Merger” beginning on page 22. 15 Record Date, Method of Voting and Quorum Requirements In accordance with the Companies Law and our Articles of Association, our board of directors has fixed December 1, 2014 as the record date for determining the shareholders entitled to vote at the Meeting. Accordingly, you are entitled to vote at the Meeting only if you were a record holder of Ordinary Shares (including shares of restricted stock) at the close of business on that date, irrespective of the amount of Ordinary Shares in your possession on such date.As of the record date, there were 10,761,397 Ordinary Shares (including shares of restricted stock) outstanding and entitled to vote.Your shares may be voted at the Meeting only if you are present or your shares are represented by a valid proxy. You are being asked to vote the shares held directly in your name as a shareholder of record and any shares you hold in “street name” as beneficial owner. Shares held in “street name” are shares held on your behalf by a bank, a broker in a stock brokerage account or a nominee. The method of voting differs for shares held as a record holder and shares held in “street name.” Record holders will receive proxy cards. Holders of shares in “street name” will receive voting instruction forms in order to instruct their banks, brokers or other nominees on how to vote, and may also provide such instructions via the Internet, at www.proxyvote.com. Proxy cards and voting instruction forms are being solicited on behalf of our board of directors from our shareholders in favor of the proposals as described in this Proxy Statement. You may receive more than one set of voting materials, including multiple copies of this document and multiple proxy cards or voting instruction forms. For example, shareholders who hold shares in more than one brokerage account will receive a separate voting instruction form for each brokerage account in which shares are held. Shareholders of record whose shares are registered in more than one name will receive more than one proxy card. You should complete, sign, date and return each proxy card and voting instruction form you receive. A quorum must be present in order for the Meeting to be held. At least two shareholders present, in person or by proxy, and holding or representing, in the aggregate, at least twenty-five percent (25%) of the voting power of our company, will constitute a quorum at the Meeting. Ordinary Shares that are voted in person or by proxy “FOR” or “AGAINST” are treated as being present at the Meeting for purposes of establishing a quorum and are also treated as voted at the Meeting with respect to such matters. Abstentions and broker non-votes will be counted for purposes of determining the presence or absence of a quorum for the transaction of business, but such abstentions and broker non-votes will not be counted for purposes of determining the number of votes cast with respect to the particular proposal. If within half an hour from the time appointed for the holding of the Meeting a quorum is not present, the Meeting will stand adjourned until one week thereafter at the same time and place. At the adjourned meeting, two or more shareholders (regardless of the percentage of our Ordinary Shares held by them) who are present will constitute a quorum for the business for which the original Meeting was called. 16 Voting Rights and Vote Required Each Ordinary Share (including a share of restricted stock) outstanding on the record date will entitle its holder to one vote upon each of the matters to be presented at the Meeting. Approval of the Merger Proposal requires the affirmative vote of a majority of the Ordinary Shares present (in person or by proxy) and voting (not including abstentions and broker non-votes) at the Meeting (or at any adjournment thereof), excluding any Ordinary Shares that are held by Merger Sub, Parent, 3D Systems, or any person holding at least 25% of the means of control of any of them, or anyone acting on behalf of any of them, including any of their affiliates. A proxy card of a record shareholder that is signed and returned that does not indicate a vote “FOR” or “AGAINST” a proposal will be counted as a vote “FOR” such proposal. A bank, broker or nominee who holds shares for customers who are the beneficial owners of those shares has the authority to vote on “routine” proposals when it has not received instructions from the beneficial owners. However, such bank, broker or nominee is prohibited from giving a proxy to vote those customers’ shares with respect to approving non-routine matters, such as the Merger Proposal to be voted on at the Meeting, without instructions from the customer. This is referred to as a broker non-vote. Shares held by a bank, broker or nominee that are not voted at the Meeting because the customer has not provided instructions to the bank, broker or nominee will not be considered to be votes “FOR” or “AGAINST” the Merger Proposal or any other proposal and will have no effect on the result of the vote. Adjournment If within half an hour from the time appointed for the holding of the Meeting a quorum is not present, the Meeting will stand adjourned until one week thereafter at the same time and place. At the adjourned meeting, two or more shareholders (regardless of the percentage of our Ordinary Shares held by them) who are present will constitute a quorum for the business for which the original Meeting was called. The Meeting may also be adjourned or postponed at the request of Parent one time, based on a request provided to the Companyat least three days prior to the initial date of the Meeting and for a period not to exceed seven days from the initial date of the Meeting. Voting Procedures; Revoking Proxies or Voting Instructions Shareholders of Record If you are a shareholder of record, meaning that your Ordinary Shares and your share certificate(s) were registered in your name with us and our transfer agent as of the record date, you may vote (a) in person by attending the Meeting or (b) by marking, signing, dating and returning the enclosed proxy card in the postage-paid envelope provided. You may revoke your proxy at any time before the vote is taken at the Meeting by (a) delivering to us at our executive offices located at 11 Gush Etzion St., Givat Shmuel 54030, Israel, Attention: Chief Financial Officer, or to us via facsimile (to the attention of our Chief Financial Officer) at +972-73-237-0267 or email (ilane@cimatron.com), a written notice of revocation, bearing a later date than the proxy, stating that the proxy is revoked, (b) by properly submitting a later-dated proxy relating to the same shares or (c) by attending the Meeting and voting in person (although attendance at the Meeting will not, by itself, revoke a proxy). Ordinary Shares represented by properly executed proxies received by us no later than twenty-four (24) hours prior to the Meeting will, unless such proxies have been previously revoked or superseded, be voted at the Meeting in accordance with the directions on the proxies. Written notices of revocation and other communications concerning the revocation of a previously executed proxy should be addressed to us at our executive offices located at 11 Gush Etzion St., Givat Shmuel 54030, Israel, Attention: Chief Financial Officer, or via facsimile (+972-73-237-0267) or email (ilane@cimatron.com). 17 You may also be represented by another person present at the Meeting by executing a proxy designating such person to act on your behalf. As a shareholder of record, if you sign, date and return your proxy card without indicating how you want to vote, your Ordinary Shares will be voted “FOR” all of the proposals on the agenda of the Meeting and, in the discretion of the proxy holder, on any other business that may properly come before the Meeting or any adjournment or postponement thereof. Shares Held in Street Name If you hold your Ordinary Shares in “street name” through a bank, broker or other nominee you should follow the directions on the voting instruction form that you receive from your bank, broker or other nominee as to how to instruct how your shares should be voted (which may include providing your instructions via the Internet, at www.proxyvote.com). If your Ordinary Shares are held in “street name” and you wish to vote such shares by attending the Meeting in person, you will need to obtain a proxy from your bank, broker or other nominee. If your Ordinary Shares are held in “street name,” you must contact your bank, broker or other nominee to change or revoke your voting instructions. Voting of Proxies All shares represented at the Meeting by valid proxies that we receive in time for the Meeting as a result of this solicitation (other than proxies that are revoked or superseded before they are voted) will be voted in the manner specified on such proxy. If you submit an executed proxy but do not specify how to vote your proxy, your Ordinary Shares will be voted “FOR” the proposals on the agenda of the Meeting and, in the discretion of the proxy holder, on any other business that may properly come before the Meeting or any adjournment or postponement thereof. Proxies submitted with instructions to abstain from voting and broker non-votes will not be considered to be votes “FOR” or “AGAINST” the Merger Proposal or any other proposal and will have no effect on the result of the vote. Solicitation of Proxies This proxy solicitation is being made and paid for by us on behalf of our board of directors. In addition to solicitation by mail, our directors, officers and employees of our company may solicit proxies for the Meeting from our shareholders personally or by telephone, facsimile and other electronic means without compensation other than reimbursement for their actual expenses. Arrangements will be made with brokerage firms and other custodians, nominees and fiduciaries for the forwarding of solicitation materials to the beneficial owners of Ordinary Shares held of record by those persons, and we will, if requested, reimburse the record holders for their reasonable out-of-pocket expenses in so doing. 18 We have also retained MacKenzie Partners, Inc., a professional proxy solicitation firm, to assist in the solicitation of proxies for the Meeting for a fixed fee, plus a nominal fee per shareholder contact, reimbursement of reasonable out-of pocket expenses and indemnification against certain claims, liabilities, losses and expenses. SHAREHOLDERS SHOULD NOT SEND ANY CERTIFICATES REPRESENTING ORDINARY SHARES WITH THEIR PROXY CARDS. IF THE MERGER PROPOSAL IS APPROVED AND THE MERGER IS SUBSEQUENTLY COMPLETED, YOU WILL RECEIVE INSTRUCTIONS FOR SURRENDERING YOUR CERTIFICATES IN EXCHANGE FOR THE MERGER CONSIDERATION. SHAREHOLDERS ARE URGED TO COMPLETE, SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED. IN ORDER TO AVOID UNNECESSARY EXPENSE, WE ASK YOUR COOPERATION IN RETURNING YOUR PROXY CARD PROMPTLY, NO MATTER HOW LARGE OR SMALL YOUR HOLDINGS MAY BE. Questions and Additional Information If you have questions about the Merger or how to submit your proxy, or if you need any additional copies of this Proxy Statement or the enclosed proxy card or voting instruction form, please contact our proxy solicitor, MacKenzie Partners, Inc. at telephone (US) (212) 929-5500 (collect) or 1-800-322-2885 (toll free). 19 THE MERGER The description in this Proxy Statement of the Merger is subject to, and is qualified in its entirety by reference to, the Merger Agreement, which is the legal document governing the Merger. We have attached a copy of the Merger Agreement to this Proxy Statement as Appendix A and we urge that you read it carefully and in its entirety. Background of the Merger The senior management team and board of directors of our company actively monitor and assess developments in the CAD/CAM software, and the traditional and additive manufacturing industries.In addition, the board of directors and senior management of Cimatron regularly consider and evaluate options for achieving our company’s long-term strategic goals and enhancing shareholder value as an independent company and alternatives for business combination transactions to enhance shareholder value. Further towards the purpose of enhancing shareholder value via a business combination transaction, over the course of the five years preceding our entry into the Merger Agreement, our board of directors and management actively engaged in seeking, raising interest and negotiating business combination transactions with many potential acquirers, none of which turned out to be suitable from the perspective of the Company’s business operations (vis-à-vis potential synergies and/or value enhancement).Furthermore, no such discussions led to a proposed acquisition of the Company at a price comparable to that under the Merger Proposal. In 2012, Cimatron and a third party held lengthy and detailed discussions regarding a potential acquisition of Cimatron. Such discussions included extensive negotiations, including concerning the terms of an acquisition agreement. During the fourth quarter of 2012, the negotiations with such third party failed. The price offered in such transaction was substantially lower than the price proposed pursuant to the Merger Agreement. On January 18, 2013, our Chairman of the Board, Yossi Ben-Shalom, and our President North America and director, William Gibbs, met 3D Systems’ President and Chief Executive Officer, Mr. Abraham N. Reichental,at the headquarters of Needham & Company LLC, which we refer to as Needham, to discuss Cimatron’s business and future prospects and a potential acquisition of Cimatron by 3D Systems. Following preliminary discussions, it was determined not to proceed with such potential acquisition at such time. In the summer of 2014, Cimatron, at the direction of its board of directors, engaged in preliminary discussions with a financial acquirer regarding a possible acquisition of all of the Ordinary Shares. During these discussions, the acquirer proposed orally to acquire Cimatron for cash consideration of $8.00 per share.This discussion did not progress past a preliminary stage. On August 4, 2014, Mr. Reichental, Mr. Ben-Shalom and representatives from Needham met by phone. During that meeting, Mr. Ben-Shalom provided an update regarding Cimatron’s business and prospects. Mr. Reichental and representatives from Needham discussed 3D Systems’ interest in Cimatron’s business, and the potential strategic and other benefits that a business combination could offer.Following this meeting, Mr. Ben-Shalom updated our management team. Following the August 4, 2014 meeting, on August 29, 2014, our Chief Executive Officer and director, Mr. Danny Haran, met with Mr. Reichental. 20 On September 5, 2ystems sent a preliminary, non-binding, indication of interest for a proposed acquisition of Cimatron by 3D Systems.In the indication of interest, 3D Systems indicated that its indication of interest was subject to certain conditions, including approval of the proposed Merger by 3D Systems’ board of directors, 3D Systems conducting a due diligence review of Cimatron, and negotiating definitive documentation for the proposed acquisition. Separately, 3D Systems presented a draft form of exclusivity agreement. Between September 5, 2014 and September 15, 2014, negotiations took place between the parties, with accompanying updates being provided by our Chairman of the Board and our management to our board of directors. By September 15, 2014, the parties were able to finalize the indication of interest. On September 15, 2014, Mr. Ben-Shalom and our management presented the final-form non-binding indication of interest to our board of directors at a meeting of the board.At the meeting of the Cimatron board, representatives from Cimatron’s legal counsel, Meitar Liquornik Geva Leshem Tal, which we refer to as Meitar, outlined legal matters relevant to the Cimatron board’s process and decision-making with respect to the evaluation of 3D Systems’ indication of interest and the various fiduciary duty issues related thereto.The board decided to approve the indication of interest and to authorize Mr. Haran to execute it on the Company’s behalf.Together with the indication of interest 3D Systems provided an exclusivity letter, whereby Cimatron agreed to negotiate exclusively with 3D Systems towards finalizing definitive documentation for the potential transaction for a period of 60 days. The board of directors furthermore authorized the execution of a confidentiality agreement with 3D Systems in connection with its due diligence review of Cimatron. Between September 15, 2014 and November 12, 2014, 3D Systems conducted additional business, financial, accounting and legal due diligence of Cimatron and negotiated definitive documentation regarding the proposed transaction. On October 2, 2014, Cimatron engaged Prometheus Financial Advisory Ltd., which we refer to as Prometheus, as Cimatron’s special financial advisor in respect of the proposed transaction. On October 8, 2014, Mr. Haran, met with Mr. Abraham Reichental and representatives of 3D Systems at 3D Systems’ headquarters in Rock Hill, South Carolina, to continue discussions regarding the potential business combination between 3D Systems and Cimatron. On November 12, 2014, Cimatron’s board of directors held a meeting at which a representative of Meitar was present.During the course of the meeting, Cimatron’s board of directors discussed the status of the discussions with 3D Systems regarding the potential merger transaction.Following discussion, the board of directors determined to continue to pursue the potential transaction with 3D Systems, and to agree to 3D Systems' request to extend the exclusivity, until December 1, 2014.Following this meeting, Cimatron and 3D Systems entered into an extension of the exclusivity agreement to which they were party, until December 1, 2014. On November 21, 2014, the audit committee of Cimatron’s board of directors met to review, evaluate and approve, in accordance with the Companies Law, the terms for the acquisition of Cimatron by 3D Systems.A representative of Meitar was present at the meeting. The committee members discussed the proposed terms and also reviewed a report that had been prepared by Prometheus. The report analyzed the fairness, from a financial point of view, of the proposed Merger Consideration of $8.97 per share (subject to potential reduction by a pro-rata (per share) portion of the amount (if any) by which Cimatron’s transaction expenses for the Merger exceed US$2 million). After discussion, the audit committee resolved to recommend to Cimatron’s board of directors the approval of the Merger, the Merger Agreement and the transactions contemplated thereby. 21 On November 23, 2014, the compensation committee of the Company’s board of directors met to review, evaluate and approve the transaction bonuses to be paid to certain officers and directors of the Company, in an aggregate amount of up to $1.5 million, which will be included in the transaction expenses referred to above. A representative of Meitar was present at the meeting. The committee members discussed the proposed bonuses and approved the allocation thereof. In addition, the committee discussed and approved the purchase of a D&O tail insurance prior to the consummation of the Merger. On November 23, 2014, Cimatron’s board of directors held a meeting at which representatives of Meitar and Prometheus, as well as Mr. Ilan Erez, Cimatron’s Chief Financial Officer, were present. The purpose of the meeting was to consider the final terms of the proposed merger transaction with 3D Systems.Prometheus presented to the board the process and conclusion of its analysis of the fairness, from a financial perspective, of the proposed Merger Consideration to Cimatron’s shareholders. As part of the discussion of the proposed merger with 3D Systems and the terms of the proposed merger agreement with 3D Systems, the Cimatron board of directors reviewed the status of any other known alternative business combination transactions.Following discussion, the Cimatron board of directors approved the 3D Systems Merger Agreement. On November 23, 2014, Cimatron and 3D Systems entered into the Merger Agreement, and on November 24, 2014, Cimatron and 3D Systems announced the execution of the Merger Agreement. Our Reasons for Approving the Merger Our board of directors unanimously determined that the Merger, the Merger Agreement and the other transactions contemplated by the Merger Agreement are fair to and in the best interests of Cimatron and its shareholders, and considering the financial position of the merging companies, no reasonable concern exists that the Company will be unable to fulfill its obligations to its creditors existing as of immediately prior to the closing, and approved the Merger, the Merger Agreement and the other transactions contemplated by the Merger Agreement and determined to recommend that the Cimatron shareholders approve the Merger, the Merger Agreement and the other transactions contemplated by the Merger Agreement. In evaluating the Merger, our board of directors consulted with Cimatron’s management and Cimatron’s legal, financial and other outside professional advisors and considered various information and factors in connection with the Merger, including those material factors described below.Among the information and material factors considered by our board of directors were the following: Financial Condition; Prospects of Company; Potential Synergies · The Company’s current and historical financial condition, results of operations, competitive position, strategic options and prospects, as well as the financial plan and prospects if the Company were to remain an independent public company, and the potential impact of those factors on the trading price of the Ordinary Shares (which is not feasible to quantify numerically). · The prospective risks to the Company as a stand-alone public entity, including the risks and uncertainties with respect to (i) achieving its growth in light of the current and foreseeable market conditions, including the risks and uncertainties in the U.S. and global economy generally and the CAD/CAM software industry specifically, (ii) the current and prospective competitive climate in both the CAD/CAM software and manufacturing industries and among Cimatron’s end customers and the likelihood of consolidation in such industries, (iii) the likelihood that new market entrants may attempt to acquire CAD/CAM software technology, and the likelihood that the Company is likely to compete with additional, new companies in the future, and (iv) the “Risk Factors” set forth in the Company’s Annual Report on Form 20-F for the fiscal year ended December31, 2013. 22 · Potential synergies between Cimatron and 3D Systems: · Cimatron’s modular, high-performance, CAD/CAM software products may support and enhance 3D Systems’ capabilities in these areas of demand. Furthermore, Cimatron's knowhow with mold, tool, die and fixture makers could assist 3D Systems to expand its customer base. · 3D Systems’ extensive customer base, sales channels and access to capital may provide Cimatron with growth opportunities. · Access to 3D Printing expertise and knowledge available at 3D Systems will allow Cimatron to enhance and expedite its efforts in developing software for 3D Printing, generating more business and revenues in the future. · Integrating and selling several other 3D Systems software products, namely the Geomagic Reverse-Engineering and Inspection solutions, will make Cimatron CAD products more competitive and will allow existing Cimatron sales channels to expand sales. Strategic Alternatives Our board of directors considered the trends and competitive developments in the industry and the range of strategic alternatives available to Cimatron.These alternative strategies included remaining a stand-alone company and, based on prior periodic discussions with other companies about potential business combinations, the possibility of business combination transactions with third parties. Our board of directors considered other expressions of interest regarding potential acquisition or business combination transactions received prior to the negotiation of the Merger Agreement, and that none of such expressions of interests resulted in any definitive agreement, and in most cases, the economic value to Cimatron’s shareholder implicit in such proposals was well below what our board of directors determined to be the intrinsic value of Cimatron.Our board of directors further considered that, under the terms of the Merger Agreement, in certain circumstances our board of directors would be permitted to provide nonpublic information and negotiate alternative acquisition transactions.Since Cimatron had discussed potential acquisitions or business combinations with a few companies, our board of directors believed it was well-informed about the opportunities for acquisition and business combination transactions and how potential acquirers and strategic partners would likely value Cimatron’s business in the context of an acquisition or business combination, and took this knowledge and experience into account in considering strategic alternatives available to Cimatron. Our board of directors determined that the Merger was more favorable to Cimatron and its shareholders than other possible strategic alternatives known to Cimatron at that time. Financial Terms; Opinion of Financial Advisor; Certainty of Value · Historical market prices, volatility and trading information with respect to Ordinary Shares, including that the Merger Consideration of US$8.97 per share in cash (subject to potential reduction): o represented a premium of 47.5% over the closing price of Ordinary Shares on the NASDAQ Capital Market on November 21, 2014 (the last trading day before the announcement of the execution of the Merger Agreement); 23 o represented a premium of 54.8% and 52.9% over the one- and three-month, respectively, volume-weighted average closing prices of Ordinary Shares on the NASDAQ Capital Market prior to November 21, 2014; and o represented a premium of 43.5% and 49.5% over the prices at which Ordinary Shares were sold by the Company’s last controlling shareholder, DBSI, and the Company’s President North America and director, William Gibbs, in a secondary offering that was consummated on May 24, 2013 and by the Company in its last primary, follow-on offering that was consummated on September 4, 2013, respectively. · Prometheus’ opinion, dated November 23, 2014, to our board of directors as to the fairness, from a financial point of view and as of the date of the opinion, of the US$8.97 per share Merger Consideration (subject to potential reduction) to be received by holders of Ordinary Shares, as more fully described below under the caption, “Opinion of Financial Advisor.” · The form of consideration to be paid in the transaction is cash, which provides certainty of value and immediate liquidity to the Company’s shareholders. As of the date hereof, we do not expect that the Merger Consideration will need to reflect a reduction due to transaction expenses exceeding US$2 million. Merger Agreement Terms · The Merger Agreement has customary no solicitation and termination provisions which contain provisions to permit third parties to submit a written “superior offer”: o The Company can furnish nonpublic information or enter into discussions or negotiations with respect to an Acquisition Proposal (as defined in the Merger Agreement) if our board of directors determines in good faith, after consultation with outside legal counsel and a financial advisor, that such Acquisition Proposal constitutes or is reasonably likely to result in a Superior Proposal (as defined in the Merger Agreement). o If our board of directors determines in good faith, after consultation with outside legal counsel and a financial advisor, that an Acquisition Proposal constitutes a Superior Proposal, it can, assuming it has not violated any provisions of the Merger Agreement (after giving Parent a five business day “match right”) terminate the Merger Agreement (and pay any applicable termination fees) and enter into an agreement with respect to the Superior Proposal. o If (i) the Company terminates the Merger Agreement in order to accept a Superior Proposal, or (ii) Parent terminates the Merger Agreement due to our board of directors not reaffirming publicly its recommendation in favor of the Merger (due to the existence of a publicly disclosed Acquisition Proposal), or (iii) the Company or Parent terminates the Merger Agreement as a result of our failure to receive shareholder approval for the Merger and we announce an alternate proposal on or prior to the date of the Meeting and enter into or consummate a Qualifying Transaction (as defined in the Merger Agreement) within 12 months of the termination of the Merger Agreement, then in each such case the Company is required to pay Parent a termination fee of approximately $4.8 million (and in the first two scenarios, the Company is also required to reimburse Parent and Merger Sub for their transaction fees incurred in connection with the prospective Merger); our board of directors believes that such termination fee (and, where applicable, transaction fees) is customary and would not deter any interested third party from making, or inhibit our board of directors from approving, a Superior Proposal if such were available. 24 o The Merger Agreement has customary terms that were the product of arm’s-length negotiations. · The structure of the transaction as a statutory merger under the Companies Law enables our shareholders to determine whether to accept or reject the Merger via a vote of shareholders; · The structure of the transaction as a statutory merger under the Companies Law enables our shareholders to receive the Merger Consideration in a relatively short time frame (and reduces the pendency and hence the uncertainty of the transaction). Likelihood of Consummation · The only antitrust condition is the expiration or termination of a one month waiting period (and any extension thereof) in Germany. · There are no third party consents that are conditions to the transaction. · There are no financing conditions, and 3D Systems’ substantial cash resources ($377.3 million of cash and cash equivalents as of September 30, 2014) to be used to fund the Merger Consideration strongly reduce the possibility that it will be unable to pay the Merger Consideration. Other Terms Our board of directors took into account management’s recommendation in favor of the Merger. Risks and Uncertainties Our board of directors also considered a number of uncertainties and risks in its deliberations concerning the Merger and the other transactions contemplated by the Merger Agreement, including the following: · The Company’s shareholders would not have the opportunity to participate in any possible growth and profits of the Company following the completion of the transaction. · The regulatory approval required to complete the Merger and the risk that the applicable governmental authority may seek to impose unfavorable terms or conditions on the required approval or may challenge or decide not to approve the Merger. Our board of directors also considered the potential length of the regulatory approval process. See “–Regulatory Matters.”Our board of directors noted the views of members of Cimatron’s management team and of Cimatron’s outside legal advisors as to the timing of, and the process and factors involved, in seeking such approval. 25 · The risk that the proposed transaction might not be completed and the effect of the resulting public announcement of termination of the Merger Agreement on: o The market price of Ordinary Shares, which could be affected by many factors, including (i) the reason for which the Merger Agreement was terminated and whether such termination results from factors adversely affecting the Company, (ii) the possibility that the marketplace would consider the Company to be an unattractive acquisition candidate and (iii) the possible sale of Ordinary Shares by short-term investors following the announcement of termination of the Merger Agreement. o The Company’s operating results, particularly in light of the expenses incurred in connection with the transaction, including the potential requirement to pay a termination fee to Parent. o The ability to attract and retain key personnel. o Relationships with customers and others that do business with the Company. · The possible disruption to the Company’s business that may result from the announcement of the transaction and the resulting distraction of the attention of the Company’s management and employees and the impact of the transaction on the Company’s customers, suppliers and others that do business with the Company. · The terms of the Merger Agreement, including (i) the operational restrictions imposed on the Company between signing and closing (which may delay or prevent the Company from undertaking business opportunities that may arise pending the completion of the transaction) and (ii) the termination fee that could become payable by the Company under certain circumstances, including if the Company terminates the Merger Agreement to accept a Superior Proposal. · The restriction on soliciting competing offers and the risk that some provisions of the Merger Agreement and related documents, including the termination fee that may be payable by us, might have the effect of discouraging other persons potentially interested in acquiring our company from pursuing an acquisition of our company. · The interests of certain of the Company’s officers in the Merger, including certain arrangements as described under “–Interests of our Executive Officers and Directors in the Merger”. · The fact that certain of our directors and officers may have conflicts of interest in connection with the Merger, as they may receive certain benefits that are different from, and/or in addition to, those of our other shareholders. · The fact that the Merger Consideration would be taxable to the Company’s shareholders. · The risks described under the section entitled, “Risk Factors.” 26 Our board of directors believed that, overall, the potential benefits of the Merger to our company and our shareholders far outweighed the risks and uncertainties. The preceding discussion of the information and factors considered by our board of directors is not intended to be exhaustive but includes the material factors considered by our board of directors.In view of the wide variety of factors considered by our board of directors in connection with its evaluation of the Merger, our board of directors did not consider it practical to, nor did it attempt to, quantify, rank or otherwise assign relative weights to the different factors that it considered in reaching its decision.In addition, in considering the factors described above, individual members of our board of directors may have given different weight to different factors.Our board of directors considered this information as a whole and overall considered the information and factors to be favorable to, and in support of, its determinations and recommendation. Our board of directors realized that there can be no assurance about future results, including results considered or expected as described in the factors listed above, such as assumptions regarding potential synergies.This explanation of our board of directors’ reasoning and all other information presented in this section are forward-looking in nature and, therefore, should be read in light of the factors discussed under the heading “Cautionary Statement Regarding Forward-Looking Statements.” No Appraisal Rights; Objections by Creditors Under Israeli law, holders of Ordinary Shares are not entitled to appraisal rights in connection with the Merger.Under the Companies Law, objections to the Merger may be filed by our creditors with the Israeli district court.The court, in its discretion, may provide a remedy to any creditor who so objects if there is a reasonable concern that, as a result of the Merger, we will not be able to satisfy our obligations to our creditors following completion of the Merger. Opinion of Financial Advisor We retained Prometheus Financial Advisory Ltd. (which we refer to as Prometheus) to provide to our board of directors an opinion as to the fairness to the holders of our Ordinary Shares of the Merger Consideration to be received by such holders in the Merger pursuant to the Merger Agreement. At the meeting of the board of directors on November 23, 2014, Prometheus rendered its oral opinion to the board of directors, subsequently confirmed in a written opinion dated November 23, 2014, to the effect that, as of that date and based upon and subject to the various assumptions made, procedures followed, matters considered and limitations on the scope of the review undertaken as set forth therein, the Merger Consideration of $8.97 per Ordinary Share in cash to be received by holders of our Ordinary Shares pursuant to the Merger Agreement was fair, from a financial point of view, to such holders. The full text of the written opinion of Prometheus, dated as of November 23, 2014, is attached hereto as Appendix B.The opinion sets forth, among other things, the assumptions made, procedures followed, matters considered and limitations on the scope of the review undertaken by Prometheus in rendering its opinion.We encourage you to read the opinion carefully in its entirety.Prometheus’ opinion was directed to our board of directors and addresses only the fairness, from a financial point of view, of the Merger Consideration to be received by holders of Ordinary Shares pursuant to the Merger Agreement as of the date of the opinion.It does not address any other aspects of the Merger and does not constitute a recommendation as to how any holder of Ordinary Shares should vote on the Merger or any matter related thereto.The summary of the opinion of Prometheus set forth below is qualified in its entirety by reference to the full text of the opinion. 27 In arriving at its written opinion, Prometheus, among other things: · reviewed a draft dated November 13, 2014 of the Merger Agreement; · reviewed certain publicly available financial and other information about the Company; · reviewed certain information furnished to Prometheus by our management, including financial forecasts relating to the business, operations and prospects of the Company ; · held discussions with members of our senior management concerning the matters described in the prior bullet point; · reviewed the share trading price history and valuation multiples for the Ordinary Shares and compared them with those of certain publicly traded companies that Prometheus deemed relevant; · compared the proposed financial terms of the Merger with the financial terms of certain other transactions that Prometheus deemed relevant; and · conducted such other financial studies, analyses and investigations as Prometheus deemed appropriate. In Prometheus’ review and analysis and in rendering its opinion, Prometheus assumed and relied upon, but did not assume any responsibility to independently investigate or verify, the accuracy and completeness of all financial and other information that was supplied or otherwise made available by the Company to Prometheus or that was publicly available (including, without limitation, the information described above), or that was otherwise reviewed by Prometheus.In its review, Prometheus relied on assurances of our management that it was not aware of any facts or circumstances that would make such information inaccurate or misleading.In its review, Prometheus did not obtain any independent valuation or appraisal of any of the assets or liabilities of, nor did Prometheus conduct a physical inspection of any of the properties or facilities of, the Company.Prometheus was not furnished with any such evaluations or appraisals and did not assume any responsibility to obtain any such valuations or appraisals. With respect to the financial forecasts provided to and examined by Prometheus, Prometheus’ opinion noted that projecting future results of any company is inherently subject to uncertainty. We informed Prometheus, however, and Prometheus assumed, that such financial forecasts were reasonably prepared on bases reflecting the best currently available estimates and good faith judgments of our management as to the future financial performance of the Company.Prometheus expressed no opinion as to our financial forecasts or the assumptions on which they were made. Prometheus’ opinion was based on economic, monetary, regulatory, market and other conditions existing and which could be evaluated as of the date of its opinion.Prometheus expressly disclaimed any undertaking or obligation to advise any person of any change in any fact or matter affecting Prometheus’ opinion of which Prometheus became aware after the date of its opinion. Prometheus made no independent investigation of any legal or accounting matters affecting the Company, and Prometheus assumed the correctness in all respects material to Prometheus’ analysis of all legal and accounting advice given to the Company and the board of directors, including, without limitation, advice as to the legal, accounting and tax consequences of the terms of, and transactions contemplated by, the Merger Agreement to the Company and its shareholders.In addition, in preparing its opinion, Prometheus did not take into account any tax consequences of the transaction to any holder of Ordinary Shares.Prometheus assumed that the final form of the Merger Agreement would be substantially similar to the last draft reviewed by it.Prometheus also assumed that in the course of obtaining the necessary regulatory or third party approvals, consents and releases for the Merger, no delay, limitation, restriction or condition would be imposed that would have an adverse effect on the Company or the contemplated benefits of the Merger. 28 In addition, Prometheus was not requested to and did not provide advice concerning the structure, the specific amount of the Merger Consideration, or any other aspects of the Merger, or to provide services other than the delivery of its opinion.Prometheus was not authorized to and did not solicit any expressions of interest from any other parties with respect to the sale of all or any part of the Company or any other alternative transaction. Prometheus did not participate in negotiations with respect to the terms of the Merger and related transactions.Consequently, Prometheus assumed that such terms were the most beneficial terms from the Company’s perspective that could under the circumstances be negotiated among the parties to such transactions, and Prometheus expressed no opinion whether any alternative transaction might result in consideration more favorable to the Company’s shareholders than that contemplated by the Merger Agreement. Prometheus’ opinion was solely for the use and benefit of our board of directors in its consideration of the Merger, and Prometheus’ opinion did not address the relative merits of the transactions contemplated by the Merger Agreement as compared to any alternative transaction or opportunity that might be available to the Company, nor did it address the underlying business decision by the Company to engage in the Merger or the terms of the Merger Agreement or the documents referred to therein.Prometheus’ opinion does not constitute a recommendation as to how any holder of Ordinary Shares should vote on the Merger or any matter related thereto.In addition, Prometheus was not asked to address, and its opinion did not address, the fairness to, or any other consideration of, the holders of any class of securities, creditors or other constituencies of the Company, other than holders of Ordinary Shares.Prometheus expressed no opinion as to the price at which Ordinary Shares will trade at any time.Prometheus did not express any view or opinion as to the fairness, financial or otherwise, of the amount or nature of any compensation payable or to be received by any of our officers, directors or employees, or any class of such persons, in connection with the Merger relative to the consideration to be received by holders of Ordinary Shares. In preparing its opinion, Prometheus performed a variety of financial and comparative analyses.The preparation of a fairness opinion is a complex process involving various determinations as to the most appropriate and relevant quantitative and qualitative methods of financial analysis and the applications of those methods to the particular circumstances and, therefore, is not necessarily susceptible to partial analysis or summary description.Prometheus believes that its analyses must be considered as a whole.Considering any portion of Prometheus’ analyses or the factors considered by Prometheus, without considering all analyses and factors, could create a misleading or incomplete view of the process underlying the conclusion expressed in Prometheus’ opinion.In addition, Prometheus may have given various analyses more or less weight than other analyses, and may have deemed various assumptions more or less probable than other assumptions, so that the range of valuations resulting from any particular analysis described below should not be taken to be Prometheus’ view of the Company’s actual value.Accordingly, the conclusions reached by Prometheus are based on all analyses and factors taken as a whole and also on the application of Prometheus’ own experience and judgment. The analyses performed by Prometheus are not necessarily indicative of actual values or actual future results, which may be significantly more or less favorable than suggested by such analyses.In addition, analyses relating to the per share value of Ordinary Shares do not purport to be appraisals or to reflect the prices at which Ordinary Shares may actually be sold.The analyses performed were prepared solely as part of Prometheus’ analysis of the fairness, from a financial point of view, of the Merger Consideration of $8.97 per Ordinary Share in cash to be received by holders of Ordinary Shares pursuant to the Merger Agreement, and were provided to our board of directors in connection with the delivery of Prometheus’ opinion. 29 The following is a summary of the material financial and comparative analyses performed by Prometheus in connection with Prometheus’ delivery of its opinion and that were presented to our board of directors on November 23, 2014.The financial analyses summarized below include information presented in tabular format.In order to fully understand Prometheus’ financial analyses, the tables must be read together with the text of each summary.The tables alone do not constitute a complete description of the financial analyses.Considering the data described below without considering the full narrative description of the financial analyses, including the methodologies and assumptions underlying the analyses, could create a misleading or incomplete view of Prometheus’ financial analyses. Transaction Overview Based upon the approximately 10.76 million Ordinary Shares that were outstanding as of September 9, 2014 on a fully diluted basis (including net ordinary share equivalents underlying stock options and restricted share grants), Prometheus noted that the Merger Consideration of $8.97 per Ordinary Share implied an equity value of approximately $94.5 million.After subtracting $2 million designated for transaction related costs and expenses and approximately $18.9 million of cash and cash equivalents, as of September 30, 2014, Prometheus noted that the Merger Consideration of $8.97 per Ordinary Share implied an Enterprise Value of approximately $75.6 million.Prometheus also noted that the Merger Consideration of $8.97 per Ordinary Share represented a premium of 49% over the closing price per Ordinary Share on November 12, 2014 on NASDAQ of $6.02. In addition, Prometheus also noted that the Merger Consideration implied a 9.8x Enterprise-Value/LTM EBITDA, a 1.62x Enterprise-Value/LTM Sales and a 18.2x P/E, all according to the Company’s financial results as of September 30, 2014. As used above and elsewhere herein, the following terms have the following meanings and/or are calculated as follows: “Enterprise Value” or “EV” is calculated based on the Company’s (or another entity’s, as appropriate) market capitalization plus debt, minority interest and preferred shares, minus total cash and cash equivalents. “LTM” means Last Twelve Months “EBITDA” means, and is calculated as, Earnings before Interest, Taxes, Depreciation and Amortization. “Sales” refers to revenues, as recorded in the Company’s (or another entity’s, as appropriate) financial statements. Examination of Trading Volume In order to determine if the Company's trading Ordinary Share price may be considered as an approximation for the Company’s value, Prometheus reviewed the trading volume history of the Company's Ordinary Shares on NASDAQ in order to assess its liquidity. In addition, Prometheus reviewed the average trading volume of publicly traded companies that operate in the software industry and that have a market cap of $50 - $100 million and also reviewed the average trading volume of all traded securities on NASDAQ. Prometheus noted that this analysis indicated that the Company's Ordinary Shares on NASDAQ have averaged a daily trading volume of c.0.8% of the Company’s market cap, while the comparable companies have averaged a daily trading volume of c.0.6% of their respective market cap and the NASDAQ’s daily trading volume in 2014 is c.1.0%. As a result, Prometheus assumed that the Company's trading Ordinary Share price may be considered as an approximation for the Company’s value. 30 Historical Trading Analysis In its analysis, Prometheus reviewed the price trading history of Ordinary Shares on the NASDAQ. Prometheus noted that the Merger Consideration of $8.97 is significantly higher. Historical Multiples Analysis Using publicly available information and information provided by our management, Prometheus performed, based upon the implied multiples of the Merger Consideration, a comparison against the Company’s historical multiples. The multiples were calculated as follows: · the Enterprise Value divided by earnings before interest, taxes, depreciation and amortization, or EBITDA, for the last twelve months, or LTM EBITDA, which is referred to below as “Enterprise Value/LTM EBITDA”; · the Enterprise Value divided by revenue for the last twelve months, or LTM Sales (respective to the relevant period), which is referred to below as “EV/LTM Sales”; The results of the analysis are as follows: Merger Consideration Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 LTM LTM EV/LTM EBITDA 5.1x 3.5x 3.5x 3.6x 3.8x 3.6x 3.4x 4.5x 8.1x 9.1x 7.3x 13.7x 9.1x 6.6x 5.6x 9.8x EV/LTM Sales 0.6x 0.4x 0.4x 0.5x 0.5x 0.6x 0.5x 0.7x 1.3x 1.3x 1.1x 2.0x 1.4x 1.0x 0.9x 1.6x None of the Company’s historical multiples are higher than the implied multiples of the Merger Consideration (besides the unusual spike which occurred at end of 2013). Prometheus noted that this spike may have been caused by a similar and parallel peak viewed in the 3D printing industry, combined with the fact that since March 2013, the Company has publicly announced its intentions to enter the 3D printing industry on several occasions. Forward Looking Multiples Analysis Based upon the Company’s forecast for the years 2014 and 2015, Prometheus performed a comparison of projected EBITDA multiples (using a $75.6 million Enterprise Value – the implied Enterprise Value based on the Company’s cash balance as of September 30, 2014) against the implied multiples of the Merger Consideration. The analysis indicates that the 2014’s forecasted enterprise-value/EBITDA is 9.7x and the 2015’s forecasted enterprise-value/EBITDA is 8.5x. 31 Implied Premium Examination In its analysis, Prometheus compared the premium that the Merger Consideration represents relative to historical prices of the Ordinary Shares to the premium that the Merger Consideration represents per Ordinary Share as of November 12, 2014. In addition, Prometheus performed another analysis to compare the premium represented by the Merger Consideration (on an aggregate basis, for all shareholders of the Company) relative to the Company's Enterprise Value of $75.6 million as of November 12, 2014, to the premium that the Merger Consideration represents relative to historical Enterprise Values of the Company. The outcome of that analysis is as follows: Premium Relative to: Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 LTM Ordinary Share Price % 96
